Citation Nr: 1540644	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  11-07 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable initial rating for chondromalacia patella of the right knee.

2.  Entitlement to a compensable initial rating for chondromalacia patella of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from May 2006 to August 2009.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.

The Veteran initially requested a hearing in his March 2011 substantive appeal, but withdrew that request in November 2011.

The Veteran's claims were remanded by the Board in March 2014 for additional development.  After the development was completed, the Board denied the claims in a November 2014 decision.  The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims (Court) and in an August 2015 Order, the Court granted an August 2015 Joint Motion for Partial Remand that vacated and remanded the Board's decision as to the above listed issues.

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by mild to moderate joint effusion, as well as subjective pain (including flare-ups), weakness, stiffness, and giving out, but not by objective evidence of flexion limited to 45 degrees or less; extension limited to 10 degrees or more; recurrent subluxation or lateral instability; dislocated semilunar cartilage with frequent locking, pain or effusion into the joint; or impairment of the tibia or fibula. 

2.  The Veteran's left knee disability is manifested by subjective pain (including flare-ups), weakness, stiffness, instability, and giving out, but not by objective evidence of flexion limited to 45 degrees or less; extension limited to 10 degrees or more; recurrent subluxation or lateral instability; dislocated semilunar cartilage with frequent locking, pain or effusion into the joint; or impairment of the tibia or fibula.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for chondromalacia patella of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2015).

2.  The criteria for a compensable initial rating for chondromalacia patella of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with Fletcher in mind. 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122   (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.

In this case, the increased rating claims are "downstream" issues in that they arose from the initial grant of service connection.  Prior to the rating decision granting service connection, the RO issued a notice letter in November 2009, which fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  As such, the Board finds that the evidence of record is sufficient to appropriately rate the Veteran's disabilities.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015). 

The RO provided the Veteran multiple VA examinations.  The VA examination reports are thorough and supported by treatment records, unless otherwise indicated.  The examiners discussed the clinical findings, and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

Where the issues involve the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case here, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999). 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45  provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran's right and left knee disabilities each are rated as noncompensably disabling under DC 5260, based on limitation of flexion.  38 C.F.R. § 4.71a, DC 5260.  The Veteran contends that his bilateral knee disabilities are more severe than currently rated and warrant compensable ratings.

The general rating schedules for limitation of motion of the knee are 38 C.F.R. § 4.71a, DCs 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under DC 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees.  A 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  Under DC 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees.  A 20 percent disability rating is assigned for extension limited to 15 degrees.  A 30 percent disability rating is assigned for extension limited to 20 degrees.  A 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a.  In addition, separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint).

In-service treatment records include complaints of knee pain.  A 2009 MRI showed chondromalacia.  

Shortly after separation from service, the Veteran was afforded a VA examination in November 2009.  The examiner noted that the Veteran's service treatment records included an MRI showing bilateral chondromalacia.  The Veteran reported knee problems beginning in June 2008.  Physical therapy initially was helpful, but the knee eventually worsened with the therapy.  He experienced daily bilateral knee pain, worse in the left than in the right.  On waking, the pain was described as a 1 or 2 out of 10, but could worsen during the day to 6 or 7 out of 10.  He took no medication for the pain.  He denied redness, heat, or swelling.  He also denied giving out or locking of the right knee and there was no evidence of instability.  The left knee did not lock, but he reported some instability.  The Veteran had not fallen due to the perceived instability.  He denied flare-ups of knee pain.  There was increased stiffness with cold weather.  He did not use assistive devices.  After running for a half mile on the treadmill recently, the pain increased to 6 to 7 out of 10, but returned to baseline after 2 minutes of rest.  He had increased stiffness after riding in the car for 2 to 3 hours.  He would sit on the floor for activities, rather than kneeling, due to his knees.  On examination, knee range of motion was 0 to 140 degrees bilaterally, without increased pain, but there was a baseline pain of 3 out of 10.  Stability testing showed no evidence of instability.  Ligament testing was normal.  There was no muscle wasting or atrophy.  Repetitive range of motion testing did not result in increased pain or cause weakness, fatigue, lack of endurance, lack of coordination, or any decrease in degrees of range of motion.  X-rays showed probable small to moderate effusion on the right, but no evidence of acute fracture, dislocation, or abnormal alignment in either knee.  The diagnosis was bilateral knee chondromalacia with small to moderate effusion on the right.

During the appellate period the Veteran has sought treatment for pain in various locations on the body, including his ear, elbow, and upper arm, but has not sought treatment for either knee.  On several occasions, the Veteran denied any pain in the body.  In December 2013, for example, the Veteran reported problems with numbness in his hands, but denied any other musculoskeletal aches and pains.  

The Veteran was afforded a VA examination in May 2014.  The examiner noted diagnoses of bilateral knee chondromalacia.  The Veteran reported bilateral knee pain beginning in June 2008 and worsening since physical therapy in March 2009.  He described continued sharp pain in the knees, but could not pinpoint a specific activity causing the pain.  He worked as a police officer with two part-time jobs.  His knees did not interfere with his activities of daily living.  He had pain and weakness in the knees, but still was able to perform his work duties.  He reported flare-ups of pain that were intermittent and between 4 and 9 out of 10.  The pain could last from 45 minutes to 2 days.  He treated the pain by resting the knees and lying on the couch.  He was not on pain medication.  The knee would "give out" during flare-ups.  The Veteran used an elliptical machine and did stretching exercises.  He denied locking or swelling of the knee.  One examination, the Veteran had full range of motion from 0 to 140 degrees, without objective evidence of pain on flexion or extension.  He was able to perform repetitive motion testing and incurred no additional limitation of motion as a result.  The examiner noted that the Veteran had no additional functional loss or impairment of the knees or lower legs.  There was no evidence of tenderness on palpation of the knees.  Muscle strength testing of the knees was 5 out of 5.  Stability testing was normal bilaterally.  There was no evidence or history of subluxation or dislocation.  There were no meniscal conditions or surgical procedures.  He did not use any assistive devices.  X-rays did not show degenerative or traumatic arthritis or patellar subluxation.  The knee disabilities did not affect his ability to work.  With increased repetition over time there was expected to be increased loss of function or range of motion during flare-ups or on repetitive use comparable to 5 to 10 degrees of decreased flexion and no decrease in extension.

The Board finds no objective evidence that would warrant a compensable rating for the Veteran's right or left knee disability.  In this regard, the Board notes that VA must consider all the evidence of record to determine when an ascertainable increase occurred in the rated disability.  See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 Vet. App. 442 (1999).

Although the Veteran claims that he is entitled to compensable ratings under DCs 5260 or 5261 due to subjective complaints of chronic right and left knee pain (including flare-ups), stiffness, and weakness.  However, both VA examination reports of record documented full ranges of motion of 0 to 140 degrees in each knee.  As there is no medical evidence of record indicating limitation of flexion to 45 degrees or less, a 10 percent rating is not applicable under DC 5260.  38 C.F.R. § 4.71 , Plate II.  As the Veteran does not have extension limited to 10 degrees or more, a separate or higher rating under DC 5261 is not warranted.  Id. 

In reaching the above conclusions, the Board acknowledges the August 2015 JMR's direction to consider 38 C.F.R. § 4.59 (2015).  Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however, 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for that joint.  38 C.F.R. § 4.59.

That said, the Veteran has made significantly contradictory statements regarding the subjective nature of his right and left knee pain.  As noted above, during his VA examinations he complained of daily bilateral knee pain and intermittent flare-ups that could reach a 9 out of 10 on the pain scale.  VA and private treatment records, however, do not include any complaints of knee pain after his separation from service.  The Veteran acknowledges that he has not received any medication to treat his bilateral knee problems.  The Board finds of greater significance, however, that he has sought treatment for pains in multiple other areas of the body, including the ears, elbow, and upper arms, but has not sought treatment for either knee.  Indeed, on several occasions, the Veteran denied any pain in the body.  In December 2013, for example, the Veteran reported problems with numbness in his hands, but denied any other musculoskeletal aches and pains.  The Board concludes that had the Veteran been experiencing ongoing daily pain, including flare-ups, involving the right and left knees that caused limitation of motion, stiffness, and restriction of activities (such as the ability to kneel) that he would have reported these problems when discussing other orthopedic issues and other health problems.  Instead, since separating from service the only time that the Veteran reports bilateral knee problems appears to be when pursuing his VA compensation benefits claims and not while seeking medical treatment for his various medical problems.  As such, the Board finds the more persuasive and probative evidence to be the manifestations and symptoms actually found by multiple health care specialists during the course of examination throughout the appellate time period.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing an applicant's credibility, the Board may consider any evidence of interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, and desire for monetary gain).  As noted above, evaluation of the Veteran's right and left knees has consistently shown full range of motion without additional evidence of pain on motion.  While the November 2009 VA examiner noted the Veteran's subjective report of pain that was rated as 3 out of 10, this pain did not support any finding of actual limitation in either knee and did not change with range of motion and other testing.  As such, the Board does not find the provisions of 38 C.F.R. § 4.59 to warrant a compensable rating for either the right or left knee. 

In reaching that decision, the Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether the Veteran was experiencing ongoing right and left knee pain.  Rather, this is a case in which the Veteran explicitly denied any musculoskeletal problems and, on the instances he did report orthopedic problems, he did not discuss any right or left knee problems.  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  The General Counsel stated that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating must be based upon additional disability.  Additionally, in VAOPGCPREC 9-98, the VA General Counsel  held that if a veteran has a disability rating under DC 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  

DC 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability of a knee; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  Id.  Subluxation of the patella is "incomplete or partial dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th edition 1988)).  The Board observes that the words "slight," "moderate," and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  

In this case, during his VA examinations the Veteran reported either some instability or some "giving out" in one or both of the knees.  Such findings were contradicted by the objective evidence at the time, as both examiners found the Veteran's right and left knees to be wholly stable on examination.  The Board acknowledges the Veteran's statements, but the Board has the same difficulty with these isolated subjective reports of instability as the Veteran's complaints of daily pain during the VA examinations.  Specifically, if the Veteran had ongoing instability problems with one or both knees, particularly during flare-ups of pain, the Board finds it reasonable to conclude that he would have reported such problems during his numerous treatment visits, during which he either explicitly denied joint problems or reported only orthopedic problems affecting other joints.  As such, the Board finds the Veteran's statements made during his VA examinations regarding instability in the knees to be of extremely limited probative weight and substantially outweighed by the objective findings of the VA examiners and other evidence of record.  As such, a rating under DC 5257 is not warranted for either knee.

DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate DCs, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate DCs, the compensable limitation of motion should be rated under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a.  In this case, the Veteran does not have objective evidence of arthritis of either the right or left knee and has full range of motion in both knees.  As such, a higher or separate rating is not warranted under DC 5003 for either knee.

In addition, no higher or alternative rating under a different DC can be applied.  The Board notes that there are other DCs relating to knee disorders, such as DC 5256 (ankylosis of the knee), DC 5258 (dislocated semilunar cartilage), DC 5259 (removal of semilunar cartilage, symptomatic), DC 5262 (impairment of the tibia and fibula), and DC 5263 (for genu recurvatum). 

The Veteran's right and left knee disabilities are not manifested by nonunion or malunion of the tibia and fibula, or genu recurvatum.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The Veteran is able to move his right and left knees without limitation of motion, so they are clearly not ankylosed.  There is no evidence of record that any semilunar cartilage has been either displaced or removed.  As such, he cannot receive a separate or compensable rating under DCs 5258 or 5259. 

The Board notes that the Veteran's functional loss was considered, as the medical evidence shows that he has intermittently complained of pain in the right and left knees.  38 C.F.R. §§ 4.40, 4.45.  However, the limitation of motion documented in the medical records as resulting from pain is already contemplated in the disability rating currently assigned.  As noted above, during the VA examinations the Veteran had range of left and right knee motion from 0 to 140 degrees.  The evidence does not show that the Veteran has functional loss beyond that currently compensated.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202.  In that regard, the Court has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id, (quoting 38 C.F.R. § 4.40).  The Board has considered the Veteran's reports of pain, weakness, stiffness, and testimony that he has intermittent flare-ups.  That said, the record definitively shows that the Veteran has no muscle atrophy in the knee flexors or extensors and has normal muscle strength.  As noted in 38 C.F.R. § 4.40, "A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like."  As the Veteran's right and left knees are not "little used part[s]" of his body, the absence of atrophy or other factors demonstrates that the knees can be and are used regularly by the Veteran.  Consequently, the Board finds that a higher disability rating based on functional loss is not warranted for either knee.

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a compensable rating for the Veteran's right or left knee disability.  Furthermore, the Board concludes that a compensable rating is not warranted for any period on appeal, and that assignment of staged ratings is not for application.  Fenderson, 12 Vet. App. at 119.

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected right and left knee disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right and left knee disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

As discussed above, the Veteran reports subjective pain (including flare-ups), weakness, stiffness, and instability / giving out.  These symptoms have not been objectively confirmed and, indeed, are not supported by the objective evidence of record.  As discussed above, the Board finds more probative this objective medical evidence in light of the Veteran's conflicting statements regarding his knees (when comparing his statements made during treatment visits and on examination).  Thus, the schedular rating under DC 5260 is adequate to fully compensate the Veteran for the disabilities on appeal. 

Finally, the Board notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran has not alleged, nor does the evidence indicate, that the combined effects of his service-connected disabilities require extraschedular consideration.

Further, there is no medical evidence indicating that the Veteran's service-connected disabilities combine or interact either with each other, either separately or together, in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board also has considered the applicability of 38 U.S.C.A. § 1114 and the special monthly compensation provisions detailed therein; however, the objective evidence of record reflects that the Veteran retains significant range of motion in the lower extremities.  Clearly the Veteran retains the ability to use bilateral lower extremities in most situations and the Board finds that his limitations do not approximate the loss of use of either of those extremities as necessary for the award of special monthly compensation, given the evidence noted immediately above and in the body of the discussion.

Finally, the Board notes that if the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  In this case, however, the record does not include any such evidence or assertion.  Given the foregoing, the Board concludes that a claim for TDIU is not raised by the record.



ORDER

Entitlement to a compensable initial rating for chondromalacia patella of the right knee is denied.

Entitlement to a compensable initial rating for chondromalacia patella of the left knee is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


